    Case 1:19-cr-00116-MN Document 37 Filed 09/01/21 Page 1 of 6 PageID #: 176




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

    UNITED STATES OF AMERICA,                    )
                                                 )
                        Plaintiff,               )
                                                 )
         v.                                      )   Criminal Action No. 19-116 (MN)
                                                 )
    CAISON AUSTIN,                               )
                                                 )
                        Defendant.               )

                                     MEMORANDUM ORDER

        At Wilmington, this 1st day of September 2021:

        Defendant Caison Austin (“Defendant”) was charged in September of 2019 with

possession with intent to distribute 50 grams or more of a mixture and substance containing

methamphetamine and possession of two firearms as a prohibited person. (Second Revised

Presentence Investigation Report, Dated March 10, 2020 (“PSR”) ¶ 4). The total offense involved

Defendant’s possession of 459 grams of methamphetamine, a stolen .22 caliber Ruger handgun,

and a .40 caliber Smith & Wesson handgun with an extended magazine. (PSR ¶¶ 15-19).

Defendant pleaded guilty and on September 10, 2020 was sentenced to 72 months of

imprisonment. 1 Defendant has served approximately 25 months of that sentence.

        On April 28, 2021, Defendant filed the instant motion (D.I. 32) asking this Court to modify

his sentence to time served pursuant to 18 U.S.C. § 3582(c)(l)(A) (“the Motion”) based on the

threat to his health from the COVID-19 pandemic and certain preexisting medical conditions.

        The statute applicable to this motion, 18 U.S.C. § 3582(c), provides:

               (c) Modification of an Imposed Term of Imprisonment. The court may not
               modify a term of imprisonment once it has been imposed except that –


1
        The sentence imposed represented a substantial downward variance from the applicable
        sentencing guidelines range.
  Case 1:19-cr-00116-MN Document 37 Filed 09/01/21 Page 2 of 6 PageID #: 177




                  (1) in any case –

                         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                         motion of the defendant after the defendant has fully exhausted all
                         administrative rights to appeal a failure of the Bureau of Prisons to bring a
                         motion on the defendant’s behalf or the lapse of 30 days from the receipt of
                         such a request by the warden of the defendant’s facility, whichever is
                         earlier, may reduce the term of imprisonment (and may impose a term of
                         probation or supervised release with or without conditions that does not
                         exceed the unserved portion of the original term of imprisonment), after
                         considering the factors set forth in section 3553(a) to the extent that they
                         are applicable, if it finds that –

                             (i) extraordinary and compelling reasons warrant such a reduction; or

                             (ii) the defendant is at least 70 years of age, has served at least 30 years
                             in prison, pursuant to a sentence imposed under section 3559(c), for the
                             offense or offenses for which the defendant is currently imprisoned,
                             and a determination has been made by the Director of the Bureau of
                             Prisons that the defendant is not a danger to the safety of any other
                             person or the community, as provided under section 3142(g);

                         and that such a reduction is consistent with applicable policy
                         statements issued by the Sentencing Commission; and

                         (B) the court may modify an imposed term of imprisonment to the
                         extent otherwise expressly permitted by statute or by Rule 35 of the
                         Federal Rules of Criminal Procedure; and

                  (2) in the case of a defendant who has been sentenced to a term of imprisonment
                  based on a sentencing range that has subsequently been lowered by the
                  Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the
                  defendant or the Director of the Bureau of Prisons, or on its own motion, the
                  court may reduce the term of imprisonment, after considering the factors set
                  forth in section 3553(a) to the extent that they are applicable, if such a reduction
                  is consistent with applicable policy statements issued by the Sentencing
                  Commission.

18 U.S.C. § 3582(c).

       There is also a relevant Sentencing Guideline, section 1B1.13, which provides a policy

statement, as follows:

               Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
               § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
               term of supervised release with or without conditions that does not exceed the


                                                   2
  Case 1:19-cr-00116-MN Document 37 Filed 09/01/21 Page 3 of 6 PageID #: 178




               unserved portion of the original term of imprisonment) if, after considering the
               factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
               court determines that –

                      (1) (A) extraordinary and compelling reasons warrant the reduction; or

                           (B) the defendant (i) is at least 70 years old; and (ii) has served at least
                           30 years in prison pursuant to a sentence imposed under 18 U.S.C.
                           § 3559(c) for the offense or offenses for which the defendant is
                           imprisoned;

                      (2) the defendant is not a danger to the safety of any other person or to the
                      community, as provided in 18 U.S.C. § 3142(g); and

                      (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13. Further, there is an application note that provides:

               1. Extraordinary and Compelling Reasons. Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist under
               any of the circumstances set forth below:

                 (A) Medical Condition of the Defendant.

                     (i) The defendant is suffering from a terminal illness (i.e., a serious and
                     advanced illness with an end of life trajectory). A specific prognosis of life
                     expectancy (i.e., a probability of death within a specific time period) is not
                     required. Examples include metastatic solid-tumor cancer, amyotrophic
                     lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

                     (ii) The defendant is –

                          (I) suffering from a serious physical or medical condition,

                          (II) suffering from a serious functional or cognitive impairment, or

                          (III) experiencing deteriorating physical or mental health because of the
                          aging process,

                     that substantially diminishes the ability of the defendant to provide self-care
                     within the environment of a correctional facility and from which he or she is
                     not expected to recover.

                 (B) Age of the Defendant. The defendant (i) is at least 65 years old; (ii) is
                 experiencing a serious deterioration in physical or mental health because of the
                 aging process; and (iii) has served at least 10 years or 75 percent of his or her
                 term of imprisonment, whichever is less.




                                                 3
    Case 1:19-cr-00116-MN Document 37 Filed 09/01/21 Page 4 of 6 PageID #: 179




                 (C) Family Circumstances.

                      (i) The death or incapacitation of the caregiver of the defendant’s minor child
                      or minor children.

                      (ii) The incapacitation of the defendant’s spouse or registered partner when
                      the defendant would be the only available caregiver for the spouse or
                      registered partner.

                 (D) Other Reasons. As determined by the Director of the Bureau of Prisons, there
                 exists in the defendant’s case an extraordinary and compelling reason other than,
                 or in combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G § 1B1.13, Applic. Note 1.

        “The defendant has the burden to show he is entitled to a sentence reduction.” United

States v. Ebbers, 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020). To obtain relief under section

3582(c)(1)(A)(i), Austin must show that (1) he has met the exhaustion requirement or the

requirement is otherwise excused, (2) “extraordinary and compelling reasons” warrant a reduction

of his sentence, and (3) a reduction is consistent with the factors set forth in section 3553(a). 2

Courts address these factors in sequence. See United States v. Leonard, No. CR 16-75-RGA, 2020

WL 3207085, at *2 (D. Del. June 15, 2020) (citing United States v. Washington, 2020 WL 1969301

(W.D.N.Y. April 24, 2020)). Here, there is no question that the exhaustion requirement has been



2
        In Leonard, the court included an additional factor – that the defendant show “an absence
        of dangerousness.” Leonard, No. CR-16-75-RGA, 2020 WL 3207085, at *2. Since
        Leonard, however, the relevance of this factor has come into doubt. Although the Third
        Circuit has not issued a precedential case addressing “absence of dangerousness”, other
        courts of appeals have concluded that there is no “absence of dangerousness” factor and
        the policy statement with the “absence of dangerousness” step is not an “applicable policy
        statement.” See, United States v. Flagg, No. CR 19-30-RGA, 2021 WL 1751293, at *1
        (D. Del. May 4, 2021) (citing United States v. Aruda, 993 F.3d 797, 801 (9th Cir. 2021)
        (per curiam) (citing the Second, Fourth, Sixth, Seventh, and Tenth Circuits as five other
        courts of appeals that have “unanimously” held that section 1B1.13 does not apply to
        compassionate release motions filed by defendants (as opposed to the Bureau of Prisons
        Director)). For purposes of this motion, the Court assumes that the Third Circuit would
        come to the same conclusion as the other courts of appeal and does not weigh this factor in
        the analysis.


                                                 4
    Case 1:19-cr-00116-MN Document 37 Filed 09/01/21 Page 5 of 6 PageID #: 180




met. (D.I. 34 at 1). On January 13, 2021, Defendant requested compassionate release from the

warden citing his preexisting conditions and the threat of COVID-19. And as noted above,

Defendant filed the current motion on April 28, 2021, i.e., more than 30 days after he submitted

his compassionate release request with the warden.

        Defendant is currently housed at FCI Fort Dix. (D.I. 34 at 5). The Government says that

there have been “extensive [and continuing] changes to [BOP] operations, based on a plan that

was prepared over many years, and refined in early 2020 in consultation with the Centers for

Disease Control (“CDC”) and the World Health Organization. (D.I. 34 at 3). As of this date, the

BOP’s Coronavirus information website shows that Fort Dix has no inmates currently with

COVID-19, six staff members currently with COVID-19, two inmates who died from COVID-19,

1,683 inmates who have recovered from COVID-19, and 95 staff members who have recovered

from      COVID-19.        Covid-19      Coronavirus,       Fed.    Bureau      of      Prisons,

https://www.bop.gov/coronavirus/ (last visited Aug. 31, 2021).

        In his Motion (D.1. 32), Defendant argues he is entitled to immediate release because

certain medical conditions present extraordinary and compelling reasons. Specifically, Defendant

cites to his high Body Mass Index (“BMI”), prediabetes, and high blood pressure. Defendant also

mentions that he previously contracted COVID-19 while incarcerated. Id. Defendant’s medical

records confirm that Defendant has a BMI that qualifies him as obese, a risk factor for COVID-

19, but do not refer to hypertension 3 or prediabetes. Defendant’s medical records also confirm

that Defendant has been fully vaccinated since late April 2021.

        Applying the standards set out in U.S.S.G. § 1B1.13, Defendant’s preexisting conditions

fall short of showing a risk of becoming “seriously ill” from COVID-19. The Third Circuit has



3
        Defendant reportedly receives routine blood pressure monitoring.


                                                5
  Case 1:19-cr-00116-MN Document 37 Filed 09/01/21 Page 6 of 6 PageID #: 181




held that “the mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release.” United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020); see also United States v. Roeder, 803 F. App’x 157 n.16 (3d Cir.

2020) (“[T]he existence of some health risk to every federal prisoner as the result of this global

pandemic does not, without more, provide the sole basis for granting release to each and every

prisoner within our Circuit.”).    Here, although obesity and hypertension, could qualify as

“extraordinary and compelling” risk factors for COVID-19, they do not qualify where an inmate,

such as Defendant, has already been vaccinated and/or has already recovered from COVID-19.

And here Defendant has both already been vaccinated and already had an asymptomatic case of

COVID-19, from which he recovered. Accordingly, the Court finds that Defendant has not

identified an extraordinary and compelling reason for a sentence reduction.

       THEREFORE, IT IS HEREBY ORDERED that Defendant’s motion (D.I. 32) is DENIED

without prejudice.



                                                     The Honorable Maryellen Noreika
                                                     United States District Judge




                                                6
